Citation Nr: 9920347	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-06 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for depressive 
neurosis, currently evaluated as 30 percent disabling.

2.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.29 (1998) for the veteran's 
period of hospitalization from October 12, 1995 to November 
14, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claims for a 
rating in excess of 30 percent for his service-connected 
depressive neurosis and a temporary total disability rating 
under 38 C.F.R. § 4.29 for hospitalization.  The veteran 
filed a timely appeal to these adverse determinations.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's depressive neurosis is currently manifested 
by depression, periodic bouts of rage and crying spells, and 
significant sleep difficulties, which cause not more than 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and 
definite industrial impairment, and by occasional decrease in 
work efficiency due to symptoms such as depressed mood, 
anxiety, and chronic sleep impairment, but with routine 
behavior, self-care, and conversation normal.

3.  The veteran was hospitalized beginning in October 1995, 
where he was treated primarily and predominantly for 
conditions other than his service-connected depressive 
neurosis.
CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for depressive neurosis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.3, 
4.7, 4.132, Diagnostic Codes 9405 (1996), 9434 (1998).

2.  The criteria for a temporary total disability rating for 
the period of hospitalization from October 12, 1995 to 
November 14, 1995 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.29 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

The veteran's claim for an increased rating for depressive 
neurosis is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1998 (hereinafter, the 
"Court") has held that a mere allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  See Caffrey v. Brown, 6 
Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  The Board is also satisfied that all 
relevant facts needed to adjudicate a schedular evaluation of 
the veteran's psychiatric disorder have been properly 
developed.  No further assistance to the veteran is required 
on that issue to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Evidence relevant to the current level of severity of the 
veteran's depressive neurosis includes multiple VA discharge 
summaries and treatment records.  Discharge summaries dated 
in September 1995, November 1995, December 1995, and May 1996 
indicate that the veteran was diagnosed with both depressive 
disorder and polysubstance dependence during most of these 
periods of hospitalization.  It appears that the veteran was 
treated, at least in part, for his depression during some of 
these periods of hospitalization, although some were 
apparently exclusively for substance abuse treatment.

In January 1998, the veteran underwent a VA mental disorders 
examination.  At that time, he complained of difficulty in 
falling asleep and staying asleep at night.  He reported that 
he had a bad temper, and got upset very easily. He also 
reported that he suffered from depression, which he described 
as being unable to control his anger and difficulty sleeping.  
He noted that he was usually tired, but continued to maintain 
activities, such as reading.  He also stated that he had a 
few friends with whom he did things, such as fishing.  He 
reported crying spells, but denied any auditory or visual 
hallucinations, delusions, or mania.  He reported that he had 
been married and divorced twice, and was living with his 
sister.

On mental status examination, the veteran was alert, 
oriented, cooperative, and in fair hygiene.  His mood was 
generally euthyroid, related, reactive, appropriate and 
stable.  His speech was fluent with no formal thought 
disorders, suicidal or homicidal ideations.  There were no 
psychotic features present.  The examiner rendered Axis I 
diagnoses of substance-induced mood disorder, provisional, 
and alcohol and marijuana abuse.  A Global Assessment of 
Functioning (GAF) score of 70 was assigned.  The examiner 
also noted that the veteran's diagnosis was not definitive, 
given his complaints of depressive symptoms and significant 
drug abuse, and the possibility of a personality disorder.  
The examiner thus recommended that a neuropsychologist 
perform a Minnesota Multiphasic Personality Inventory (MMPI) 
so that he could then offer a final diagnosis.

In an addendum report, dated in February 1998, this examiner 
noted that the recommended follow-up psychological testing 
indicated that "[the veteran's] most likely diagnosis is 
substance abuse - under Axis I, as it is now apparent that 
[the veteran] was trying to exaggerate pathology."

The psychological evaluation report interpreting these 
follow-up tests, conducted in February 1998, indicated the 
following:

Inspection of the validity scales reveals 
an invalid profile.  Although [the 
veteran] completed the questionnaire in a 
consistent manner, his response style is 
indicative of an individual who is 
attempting to exaggerate his current 
level of psychopathology or is 
fabricating the symptoms.  The invalid 
nature of the profile makes 
interpretation not possible.

In March 1999, the veteran testified before the undersigned 
Board Member that he had held many jobs since his discharge 
from service because he kept getting fired due to his 
difficulty in getting along with people.  He stated that he 
mostly stayed by himself, and had been divorced twice.  He 
also stated that he had difficulty sleeping and 
concentrating, and suffered from bursts of anger and crying 
spells.  He said that he was taking many prescription 
medications for his problems.  At the time of this hearing, 
the veteran also submitted copies of two VA substance abuse 
treatment program completion awards, dated in January and 
November 1995, for review in connection with the current 
appeal.

The veteran's depressive neurosis has been evaluated as 30 
percent disabling under the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code (DC) 9405.  Pursuant to the rating criteria 
in effect at the time the veteran perfected his appeal, a 30 
percent rating was warranted if the disorder caused definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms must have resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating was 
warranted if the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels must have 
been so reduced as to result in considerable industrial 
impairment.  

A 70 percent rating was warranted if the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired.  The psychoneurotic symptoms must have 
been of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
Finally, a 100 percent rating was warranted if the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior must have been present.  Finally, the veteran 
must have been demonstrably unable to obtain or retain 
employment.  The three criteria enumerated for a 100 percent 
rating are to be viewed separately, such that the veteran 
need only satisfy one of the three criteria in order to 
warrant the grant of a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

As to the criteria for the currently-assigned 30 percent 
evaluation, the VA General Counsel, in response to an 
invitation by the Court to construe the term "definite" in 
a manner that would quantify the degree of impairment, 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93, 59 Fed.Reg. 4752 (1994).  See also Hood v. Brown, 
4 Vet. App. 301 (1993).

There is some question as to how much of the veteran's 
symptomatology is actually due to his service-connected 
depressive neurosis, as opposed to his polysubstance abuse.  
In this regard, the Board notes that the single, final Axis I 
diagnosis rendered following the most recent VA examination 
in January 1998 was "substance abuse."  In addition, 
several periods of inpatient VA treatment were either 
primarily or exclusively for substance abuse treatment.  
Finally, the Board observes that the psychological testing 
conducted in February 1998 was deemed invalid due to the 
veteran's attempts at either exaggeration or fabrication of 
symptoms.

Nevertheless, the Board recognizes that the veteran has been 
diagnosed with, and treated for, depression at the time of 
several inpatient hospitalizations.  In addition, the veteran 
has provided testimony, which the Board finds credible, that 
he suffers from periodic bouts of rage and crying spells, and 
has significant sleep difficulties.  The Board finds that 
this symptomatology more closely corresponds to the definite 
or moderately large degree of severity contemplated by a 30 
percent rating under the criteria of the former provisions of 
DC 9405.  However, the Board finds that the veteran's 
disorder is not characterized by considerable impairment in 
the ability to maintain effective or favorable relationships 
with people or considerable industrial impairment, as 
contemplated by a 50 percent rating under DC 9405.  

Although the veteran has twice been divorced, he reported at 
the time of a VA Initial Psychosocial Assessment in September 
1995 that his most recent divorce occurred because his wife 
believed his was having an affair with another woman, not 
because of his depressive neurosis.  He lives with his 
sister, and apparently gets along well with his son, whom he 
reportedly raised by himself.  In addition, although the 
veteran testified about self-isolation, as recently as 
January 1998 he stated to an examiner that he continued to do 
various activities, such as reading and fishing, and had a 
few friends that he did things with.  In addition, while it 
appears that was unemployed for several years, he testified 
that at the time of his recent  hearing that he had just 
begun a new job.  Furthermore, although he testified that he 
had lost several jobs due to his inability to get along with 
his bosses, there is no evidence that this was specifically 
due to his depressive neurosis.  Therefore, the Board finds 
that an increased rating to 50 percent is not warranted by 
the evidence. 

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities, including depressive neurosis, as codified at 
38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 
(1996). The new criteria for evaluating service-connected 
psychiatric disabilities are codified at 38 C.F.R. § 4.130.  
61 Fed. Reg. 52,700-1.  Pursuant to Karnas v. Derwinski, 1 
Vet. App. 308 (1991), where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant normally applies, 
absent Congressional intent to the contrary.  Thus, 
consideration of the veteran's disorder under these revised 
rating criteria is also warranted.

Since DC 9405 was deleted by these regulatory changes, the RO 
has classified the veteran's disorder under DC 9434, pursuant 
to which the severity of major depressive disorder is 
evaluated.  Under these revised criteria for evaluating 
psychiatric disorders, a 30 percent evaluation is warranted 
when a mental disorder creates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted when such disorder 
creates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  

A 70 percent evaluation is warranted if such disorder creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Finally, a 100 percent evaluation is warranted when such 
disorder creates total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, or one's own 
occupation, or own name.

The veteran exhibits several of the symptoms contemplated by 
a 30 percent rating under the new rating criteria, including 
a depressed mood, anxiety, and chronic sleep impairment, but 
he is generally functioning satisfactorily, with routine 
behavior, self-care, and normal conversation, as found on the 
most recent VA examination.  This level of severity is 
consistent with the GAF score of 70 recently assigned to the 
veteran's disorder.  According to the GAF scale contained in 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV), a GAF score of 70 is assigned when 
overall functioning is characterized by mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  

The Board concludes that his symptomatology does not more 
closely approximate the revised criteria for a 50 percent 
evaluation.  Although the veteran has exhibited signs of a 
flattened affect and disturbances of motivation and mood, the 
evidence does not indicate that he suffers from 
circumstantial, circumlocutory, or stereotyped speech.  On 
the contrary, at the time of the January 1998 examination the 
veteran's speech was found to be fluent.  Similarly, there is 
no evidence that the veteran suffers from panic attacks more 
than once a week, difficulty in understanding complex 
commands, memory impairment, impaired judgment, or impaired 
abstract thinking.  Therefore, the Board finds that an 
increased rating under the revised Rating Schedule is not 
warranted by the evidence.

For the foregoing reasons, the Board finds that a 30 percent 
rating is the appropriate rating for the veteran's depressive 
neurosis based upon the provisions of the VA's Schedule for 
Rating Disabilities.  The Board does not have jurisdiction to 
assign an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998) in the first 
instance.  Floyd v. Brown, 9 Vet.App. 88, 96 (1996).  In this 
appeal, however, there has been no showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  In the absence of such factors, a remand to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is unnecessary.  See Bagwell v. Brown, 9 
Vet.App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

II.  Temporary Total Rating Claim

The veteran maintains that his hospitalization from October 
12, 1995 to November 14, 1995 at the Iron Mountain VA Medical 
Center (VAMC) was for treatment of his service-connected 
depressive neurosis, and he should be entitled to a temporary 
total disability rating for this time period.

The relevant regulation provides, in pertinent part, that a 
temporary total disability rating (100 percent) will be 
assigned where a veteran has required hospital treatment for 
a service-connected disability in a VA hospital for a period 
in excess of 21 days.  38 C.F.R. § 4.29.  This regulation 
further provides that notwithstanding the fact that hospital 
admission was for a disability not connected with service, if 
during such hospitalization, hospital treatment for a 
service-connected disability is instituted and continued for 
a period in excess of 21 days, the increase to a total rating 
will be granted from the first day of such treatment.  Id.

The veteran claims that his VA hospitalization from October 
12, 1995 to November 14, 1995 fulfills the above 
requirements.  However, the treatment records from the Iron 
Mountain VAMC for this period of hospitalization show that 
the veteran was treated primarily and predominantly for 
disorders other than his service-connected depressive 
neurosis.  For example, a psychodiagnostic summary made 
during this period of hospitalization noted initially that 
the veteran "was hospitalized on 4-West VAMC, Iron Mountain, 
Substance Abuse Treatment Program, 10/12/95," with "a 
history of polysubstance dependence including alcohol, and 
crack cocaine."  It does not appear that his depression was 
a significant factor at this time because the only Axis I 
diagnoses following this examination were polysubstance 
dependence and delusional disorder.  

Similarly, the VA discharge summary for this period of 
hospitalization confirmed that the veteran "is here for SATP 
[substance abuse treatment program]."  The discharge 
diagnoses included polysubstance dependence, depression, and 
a history of peptic ulcer disease.  This summary, however, 
contains no evidence that the veteran was treated for either 
his depression or peptic ulcer disease during his 
hospitalization, but rather indicates only treatment for 
substance abuse problems.

No medical evidence has been submitted to support a 
conclusion that the veteran was either hospitalized initially 
or that treatment was initiated for his service-connected 
depressive neurosis during this period of hospitalization.  
Although the veteran may have received some treatment for his 
service-connected depressive neurosis on an incidental basis 
during the course of his substance abuse treatment program, 
it cannot be concluded from the medical evidence that the 
depressive disorder "required" hospital treatment as 
contemplated by the criteria of 38 C.F.R. § 4.29.

Although the veteran has offered his own contentions as to 
the reasons for the hospitalization at issue, he is not a 
medical expert and is not qualified to offer competent 
testimony as to whether a particular symptoms or emotional 
disorder required inpatient treatment.  Such matters depend 
on competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494-5 (1992).  The veteran has not provided any 
medical opinion or other medical evidence indicating that his 
service-connected depressive neurosis necessitated the 
hospitalization in question or that pertinent treatment was 
instituted and continued for a period in excess of 21 days.

Thus, since a period of hospitalization in excess of 21 days 
for the treatment of a service-connected disability is a 
prerequisite to benefits under 38 C.F.R. § 4.29, the Board 
finds that the preponderance of the evidence is against the 
claim for a temporary total rating.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  The doctrine is not for application, however, because 
the preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).













ORDER

A rating in excess of 30 percent for depressive neurosis is 
denied.

A temporary total disability rating under the provisions of 
38 C.F.R. § 4.29 for the veteran's period of hospitalization 
from October 12, 1995 to November 14, 1995 is denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 

